Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-8, 20-26 and 38-45, drawn to a meter electronics for indicating condition of the meter based on a stiffness change at two locations of the conduit.
Group II, claims 9-19 and 27-37, drawn to a meter electronics for detecting change in condition of the conduit based on statistics by determining probability that the change has occurred.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature.
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a meter electronics for detecting and identifying a change in a vibratory meter and comprising a processing system. This technical feature is not a special technical feature as it does not contribute over the prior art in view of Cunningham (2016/0320227).  This common matter of claims 1 and 9 do not comprise a single general inventive concept, based on same or corresponding special technical features within the meaning of Rule 13.2 PCT, because it is well Known in the art, as shown from Cunningham (meter electronics 20 comprising processing system 202 in Fig. 2 and paragraph [0093], for detecting and identifying a change in a vibratory meter, in paragraph [0202]).
Similarly, the common matter of corresponding method claims 20, 38 and 27, directed to a method for detecting and identifying a change in a vibratory meter, is also known from Cunningham. 
Moreover, claims 38-44 are duplicate of claims 20-26.
Hence, the above-mentioned separate inventions or groups of inventions are not so linked as to form a single general inventive concept.
Invention 1 comprises the additional features of the processing system being configured to use information provided from an interface to: determine a first stiffness change associated with a first location of a conduit and a second stiffness change associated with a second location of the conduit of the vibratory meter; and determine a condition of the conduit based on the first stiffness change and the second stiffness change. These features are related to the technical problem of indicating an underlying condition of the conduit, causing a change in the vibratory meter. These features are known from Cunningham (see Figs. 2, 8, 9; paragraphs [0116], [0202]-[0205]), therefore cannot be considered as special technical features.
Invention 2 comprises the additional features of the processing system being configured to obtain a central tendency value and a dispersion value of a meter verification parameter from a storage system and determine a probability based on the central tendency value and the dispersion value, to detect if the central tendency value is different than a baseline value. These features are related to detecting a change in a conduit of a vibratory meter based on statistics, and provide a solution to the technical problem of accurately detecting whether a change has occurred in a vibratory meter. These features of invention 2 are not known from Cunningham, therefore can be considered as special technical feature.
Consequently, the features of invention 1 and invention 2 which make a technical contribution over the common matter are different. As the problems they solve are different, these features are not corresponding either.
Hence, the claims comprise neither the same, nor corresponding special technical features, so the technical relationship between the subject matter of the claims is lacking and the claims are not so linked as to form a single general inventive concept.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187. The examiner can normally be reached Mon-Fri: 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                            5/6/2022